Citation Nr: 1706506	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1961.

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss, rated noncompensable, effective July 29, 2005.  The Veteran disagreed with the rating assigned and perfected his appeal.

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.

In January 2011, the Board remanded the issue on appeal for additional evidentiary development.  In December 2012, the Board denied a compensable rating for the bilateral hearing loss disability.  The Veteran appealed the decision pertaining to the issue of the appropriate initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the December 2012 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in an October 2013 Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2014, the Board remanded the issue on appeal for additional evidentiary development in-line with the instructions outlined in the October 2013 Joint Motion.  Subsequently, via an October 2014 rating decision, the Veteran was awarded a 10 percent rating for bilateral hearing loss, effective August 4, 2014; nevertheless, an initial noncompensable rating was continued prior to that date.  In March 2015, September 2015, and April 2016, the Board again remanded the issue for further development.  Thereafter, via a June 2016 rating decision, the Veteran was awarded a 10 percent rating for bilateral hearing loss, effective July 29, 2005.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In a February 2017 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's representative indicated that the Veteran wished to withdraw his appeal seeking an initial rating in excess of 10 percent for bilateral hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an initial rating in excess of 10 percent for bilateral hearing loss; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a February 2017 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal seeking an initial rating in excess of 10 percent for bilateral hearing loss.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


